Citation Nr: 1411408	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-40 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a respiratory disability, to include bronchitis, chronic obstructive pulmonary disease (COPD), and emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  This case was previously before the Board in February 2010, August 2011, and January 2013, when it was remanded for additional development.  In November 2013, the Board sought a Veterans Health Administration (VHA) medical advisory opinion in this matter.  The Veteran was provided a copy of such opinion and afforded opportunity to respond.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In February 2014, the Veteran submitted additional evidence consisting of a December 2013 private nexus opinion; this evidence was not of record at the time of the last adjudication (April 2013 supplemental statement of the case (SSOC)).  He expressly declined to waive RO initial consideration of the additional evidence submitted, and requested that the record be returned to the RO for its initial review and readjudication of the claim.  See 38 C.F.R. § 20.1304 (2013).  The Board is well aware that this claim was remanded on three previous occasions.  However, the Veteran is entitled to the initial RO review he seeks.

Accordingly, the case is REMANDED for the following:

The RO should review the record (including the December 2013 private nexus opinion), arrange for any further development indicated, and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


